DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnemus et al. (US 2017/0147775 A1 – hereinafter Ohnemus).
Regarding claim 1, Ohnemus discloses a method comprising: receiving a plurality of user ratings responsive to health metric categories ([0103]-[0107]; [0309]; Fig. 4A; Fig. 17; [0179] – receiving user ratings, e.g. answers to questions or value entry questions, responsive to health metric categories, e.g. food intake, beverage intake, eating habits etc., or values associated with a user's feelings, with a user's body, e.g., weight, blood pressure, heart rate, blood sugar and blood fats, etc.); receiving a journal entry comprising one or more of text, images, or videos ([0087]-[0089]; [0121]; Figs. 4B, 4C, 4D; Fig. 9 – receiving a journal entry comprising at least text, images, or videos regarding user’s activity); calculating an overall health score for the user based at least in part on the plurality of user ratings ([0112] – calculating the user’s overall health score); storing a plurality of overall health scores for the user over time ([0119]-[0120]; Fig. 8 – storing the scores for the user over time so that weekly score values can be displayed as shown in Fig. 8); assessing the plurality of overall health scores for the user over time to identify a correlation between at least one health metric category and a positive or negative change in the overall health score for the user ([0119]-[0120]; Fig. 8 –accessing the scores for the user over time so that weekly score values can be displayed to identify a correlation between at least one health metric category and a positive or negative change in the overall health score for the user, e.g. indicating improvement of the user’s health score corresponding to a report of smoking 0 cigarettes and consuming 2 alcoholic drinks per day, and/or reported lipid consumption etc.); and personalizing the health metric categories provided to the user based on which health metric categories have the greatest correlation with a positive or negative change in the overall health score for the user ([0122]-[0124]; Figs. 10A-10D – personalizing, via goal setting, the health metric categories provided to the user based on which health metric categories have the greatest correlation with a positive or negative change in the overall health score for the user, e.g. smoking cessation program, an amount of calories he/she needs to burn per time period to maintain the user's current Health Score, reducing metric m to n by target date, e.g. blood sugar or lipids).
Regarding claim 2, Ohnemus also discloses processing at least one of the plurality of user ratings or the journal entry with a neural network to predict a future positive or negative change in the overall health score for the user ([0137]; [0142]; [0148]; [0300] – processing with a learning network).
Regarding claim 3, Ohnemus also discloses training a neural network to predict a future positive or negative change in the overall health score for the user based on the journal entry ([0137]; [0142]; [0148]; [0300]-[0301] – predicting future positive or negative change in the overall health score by calculating a score value with a feedback loop), wherein training the neural network comprises training with a dataset comprising text entries or images ([0087]-[0089] – with dataset comprising texts and images as further illustrated in Figs. 4B-4D).
	Regarding claim 4, Ohnemus also discloses calculating the overall health score for the user comprises: aggregating the plurality of user ratings responsive to the health metric categories ([0063]-[0064]); and weighting each health metric category associated with the plurality of user ratings based on a correlation between each health metric category and a positive or negative change in the overall health score for the user ([0053]; [0063]-[0064]; [0152] – if a category is a more important factor in determining a person's health, e.g. based on a correlation, than body weight, then the weighting factor “a” will be larger than weighting factor “b” so that the category has a larger impact on the calculated Health Score (e.g., Healthscore = Glucose*a+(Weight/100)*b)).
Regarding claim 5, Ohnemus also discloses calculating the overall health score for the user further comprises: calculating a time decay rate for each of the health metric categories based on a correlation between each health metric category and a positive or negative change in the overall health score for the user ([0053]; [0155]; [0165] – using a decay function); and applying the corresponding time decay rate to each of the plurality of user ratings to adjust for an impact of each of the plurality of user ratings on the overall health score for the user over time ([0053]; [0155]; [0165] – applying a delay algorithm).
Regarding claim 6, Ohnemus also discloses receiving an indication the user performed a booster action (Fig. 5 – receiving an indication of the user performing a swimming, walking, skiing, or running etc.), and wherein calculating the overall health score for the user comprises calculating further based on the user performing the booster action ([0112] – calculating the user’s overall health score based on all factors).
Regarding claim 7, Ohnemus also discloses assessing booster actions performed by the user over time to identify a correlation between at least one type of booster action and a positive or negative change in the overall health score for the user ([0053] - monitoring and quantifying lifestyle characteristics that are strongly correlated with overall health); and personalizing booster action suggestion provided to the user based on which booster actions performed by the user have the greatest correlation with a positive change in the overall health score for the user (Fig.10B; Fig. 10D – setting goal for running, etc.).
Regarding claim 8, Ohnemus also discloses identifying a most positive health metric category associated with a highest user rating for a time period ([0180]-[0184]; Figs. 17-19 – identifying user’s input); identifying a most negative health metric category associated with a lowest user rating for a time period ([0180]-[0184]; Figs. 17-19 – identifying user’s input); and providing the most positive health metric category and the most negative health metric category to the user (Figs. 17-19 – displaying the identified values).
Regarding claim 9, Ohnemus also discloses assessing at least one of the overall health score or the plurality of user ratings to determine whether the user satisfies a trigger event ([0157] – accessing the overall health score to determine whether the user satisfies a trigger of an automated alert).
10. The method of claim 1, further comprising providing a notification to a contact in response to the user satisfying the trigger event ([0039]; [0157] – providing a notification to the user).
Claim 11 is rejected for the same reason as discussed in claim 1 above in view of Ohnemus also disclosing a system (Fig. 1; Fig. 2) comprising: a mental health module in communication with a user interface (Fig. 1; [0068] – interface 110) and a database storing a plurality of user inputs (Fig. 3B; [0070] – a database storing health related information in order to provide a numerical assessment); a neural network in communication with the mental health module ([0137]; [0142]; [0148]; [0300] – processing with a learning network); the mental health module comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising the recited steps ([0067] – a processor executing code stored in a memory so as to configure the processor to perform the functionality described herein).
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 4 above.
Claim 14 is rejected for the same reason as discussed in claim 5 above.
Claim 15 is rejected for the same reason as discussed in claims 6 and 7 above.
Claim 16 is rejected for the same reason as discussed in claim 1 above in view of Ohnemus also disclosing non-transitory computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the recited steps ([0067] – a processor executing code stored in a memory so as to configure the processor to perform the functionality described herein).
Regarding claim 17, Ohnemus also discloses the instructions further cause the one or more processors to: train a neural network to predict a future positive or negative change in the overall health score for the user ([0137]; [0142]; [0148]; [0300]-[0301] – predicting future positive or negative change in the overall health score by calculating a score value with a feedback loop) based on the journal entry using a dataset comprising text entries or images ([0087]-[0089] – with dataset comprising texts and images as further illustrated in Figs. 4B-4D); and process at least one of the plurality of user ratings or the journal entry with the neural network to predict a future positive or negative change in the overall health score for the user ([0137]; [0142]; [0148]; [0300] – processing with a learning network).
Claim 18 is rejected for the same reason as discussed in claims 4 and 5 above.
Claim 19 is rejected for the same reason as discussed in claim 6 above.
Claim 20 is rejected for the same reason as discussed in claim 7 above.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484